 CLUB MONTE CARLO CORP.Club Monte Carlo CorporationandMarie GjeldumandBeverly RoseFry andMartha ElizabethWolf. Cases 7-CA-22461, 7-CA-22485, and 7-CA-22526.6 June 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 18 April 1984 Administrative Law JudgeNorman Zankel issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions as modified and to adopt the recom-mended Order.We affirm the judge's findings that the Respond-ent violated Section 8(a)(1) of the Act when itsvice president,Tony Cenovski (hereafter Tony),suspended five employees and subsequently dis-charged one of them forengaginginprotectedconcerted activities, and interrogated employeesabout who was responsible for such activities. Wealso agree,for the reasons set forth below, with thejudge's conclusion that the Respondent violatedSection 8(a)(1) when Tony and his wife, Linda, theRespondent's assistantmanager, interrogated em-ployees about what happened and why they en-gaged in concerted activities.At a wedding party held 24 July 1983,1 the wait-resseslearned that a bartender had received a tipfrom Tony. The waitresses, with head waitressBeverly Fry acting as spokesperson, approachedTony about a tip after their work was complete.2Tony denied any knowledge of a tip and the wait-ressesleft thepremises.A few days later Linda, in individual telephoneconversations, informed the waitresses of Tony'sinstructions that they would not be scheduled towork again until they spoke with Tony about theincident. Linda also asked each waitress what hap-pened and why the waitresses "ganged up" onTony. Tony admitted asking questions of eachwaitress who called or spoke with him personallyabout the incident, including asking who had con-ceived of the idea of requesting the tip. The recordshows specifically that Tony asked discriminatee1A11 dates refer to 1983.2Apparently the group of waitresses who approached Tony includedall the waitresses who worked the party,not just the alleged discrimina-tees257Marsh on 4 August, when she soughtreinstate-ment, what happened on 24 July and why the wait-resses had confronted him. Marsh was reinstatedafter revealing that Fry had not wanted to makethe request alone.Tony discharged Fry on 9August after telling her that the other waitresseshad identified her as the leader of those making thetip request.We find that Tony's and Linda's questions aboutwhat had happened and why constitute unlawfulinterrogationswhen viewed in the context inwhich they were made. These interrogations werepart of Tony's investigation into the waitresses'concerted activity and therefore cannot be separat-ed from Tony's unlawful questions about the lead-er's specific identity,which were also part of theinvestigation.Tonyand Linda were similarly seek-ing specific information about the leader's identitythrough their questions. Tony knew what hap-pened on 24 July because the waitresses ap-proached him about the tip. However, Tony didnot know the leader's name and his interest in thisinformation was demonstrated by his other ques-tions concerning the leader's identity, his conversa-tion with Marsh on 4 August, and Fry's subsequentunlawful discharge for her leadership role in thewaitresses' protected concerted activity.We alsonote that the employees were interrogated by highmanagementofficialswhen their employee statuswas uncertain because of their having acted in con-cert. Thus, employees could reasonably expect thattheir job status hinged on their responses to the in-terrogations. Accordingly, we conclude that, underall the circumstances, Tony's and Linda's interro-gations reasonably tended to restrain, coerce, andinterferewith employees in the exercise of theirrights guaranteed by the Act in violation of Sec-tion 8(a)(1).SunnyvaleMedical Clinic,277 NLRB1217 (1985).ORDERThe National LaborRelationsBoard adopts therecommended Order of theadministrative lawjudge and orders that the Respondent, Club MonteCarlo Corporation, Utica,Michigan,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order.Richard Whiteman, Esq.,for the General Counsel.David A.McKinnon, Esq.,andRichard J. Sable, Esq.(Bieber,Brennan,Matrnaga,McKinnon, Sable & Cross),of Utica, Michigan, for the Employer.280 NLRB No. 30 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge. Theabove cases,consolidated for trial,were heard by me onFebruary 23 and 24, 1984, at Detroit, Michigan.On an original charge in Case 7-CA-22461 filed onAugust 8,1983,1which was amended on September 28and a charge in Case 7-CA-22485 filed on August 24, aconsolidated complaint issued on September 26.The consolidated complaint alleges the Employer vio-lated Section 8(a)(1) of the National Labor Relations Act(theAct) by suspending Marie Gjeldum, Jennie Gjel-dum, and Martha Elizabeth Wolf about July 28; dis-charging Beverly RoseFry aboutAugust 9; and unlaw-fully interrogating its employees on July 28 and on vari-ous dates thereafter because they had engaged in protect-ed concerted activities.A timely answer was filed, inwhich the Employer admitted certain allegations, butdenies it had committed any unfair labor practice. At thehearing's opening,the Employer filed a written motionto dismiss complaints.Ruling on this motion was de-ferred for this decision.On the entire record, including my observation of thedemeanor of the witnesses,2and after consideration ofthe briefs filed by the General Counsel and the Employ-er, I make thefollowingFINDINGS OF FACT1.JURISDICTIONThe Employer, a Michigan corporation,has, at all ma-terial times,maintained its principal office and place ofbusiness at 50265 Van Dyke, in Utica, Michigan, whereithas been engaged in the retail sale of food and banquetservices and related products. During the calendar yearimmediately preceding complaint issuance,a representa-tive period, the Employer had gross revenues exceeding$500,000, and purchased and caused to be transportedand delivered to its Utica, Michigan facility meats, foodsupplies, and other materials exceeding $200,000 in value,of which goods and materials valued in excess of $9500were transported and delivered to the Utica facility byother enterprises which received the goods and materialsdirectly from outside the State of Michigan.Based on the foregoing,and the record as a whole, Ifmd the Employer is an employerengaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. SeeCity Line Open Hearth,141NLRB 799 (1963);Carolina Supplies & Cement Co.,122 NLRB 88 (1958).All dates hereafter are in 1983,unless otherwise stated'All witnesses were sequestered.If.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts3The operative facts are not materially disputed.' As al-ready indicated, the Employerisengagedin providingbanquet services to the public. On July 24 aweddingparty, including approximately 425 guestswas held atthe Employer'spremises.Approximately16waitressesworked at that event.Alleged discriminateeBeverlyRoseFry was head waitress.5 Eachof the discriminateesperformedwaitressduties at that wedding.Beginningapproximately 10 p.m., bartender TomDjurc (who did not testify)bragged,in the waitresses'hearing, that he had received a tip from Tony and saidthewaitressesshould ask Tony about a tip for themwhen the party was ended. Additionally,alleged discri-minatee JennieGjeldum (Jennie) told Fry shehad seen aguest at thewedding who had giventhe waitresses a tipfor theirservicesat a function a month earlier.The recordindicatesthatwaitressesreceived tips onlyon rare occasions;without regularity; and, when given,generally aretendered and delivered to thewaitresses di-rectly by the Employer's patrons.Acting on Djurc's rumor and Jenny'sobservation,some of the waitresses asked Fry to approach Tony toinquire about a tip for the waitresses. Fry, Jennie, and al-leged discriminateesMartha ElizabethWolf, SandraMarsh,and Marie Gjeldum, Jennie's daughter-Marie, incredible and mutually corroborative testimony,assertedthat Fry said she did not want to approach Tony aloneand suggestedthey all go together, and they agreed todo so.About 2:45 a.m.,July 25, it appearsallwaitresses whoworked6 met with Tony in one of theroomsinwhichthe wedding party had been held. Tonywas seated at atable with one to three others, who were chefs/cooks orbartenders.Those seated werediscussingcertain com-plaints receivedregardingtemperature of food served atthe party and quality ofwaitress service.'sNot every bitof evidence,or argument of counsel,is discussed, buteach has been considered.Omitted matter is deemed irrelevant,of ques-tionable probative value to the critical issues,or superfluous.*My factual description is a composite of testimony of all witnessespresentedby both theGeneral Counsel and the Employer.Whereverfindings relate to the conduct of the Employer's vice president, TonyCenovski(Tony), they are wholly based on his oral testimony before me.I have not at all relied on any matter contained within Cenovski's pre-hearing affidavit(G.C. Exh. 2) Thatsome factual findings parallel state-ments in that affidavit is attributable to the factCenovskiorally acknowl-edged the accuracy of such facts at the hearing.5Fry testified as a witnesson behalf ofthe General Counsel. Duringher cross-examination by the Employer's counsel,the Employer(for thefirst time) assertedFry was asupervisor within the meaning ofthe Act.Fry was interrogated on thesupervisoryissue by the Employer's attor-ney, counsel for the GeneralCounsel,and me, respectively. I have exam-ined all evidence relative to supervisory status and can find not even ascintilla of evidence which reflects any supervisory mdicia in Fry's au-thonty orfunctions.Inasmuchas Fry's title,alone,isnot dispositive ofher status(seeMagnoliaManor NursingHome,260 NLRB 377, 385 (1982)(Banks),Ifind Fry, at all material times, was an employee within themeaning ofthe Act.6The testimony contains varying estimates of how many waitressesconfrontedTony. There isno evidence any of the waitresses whoworked that event was absent from the group confrontation.There is no evidence any of the waitresses either heard,or were ap-prised of, the substance of that discussion CLUB MONTE CARLO CORP.The group of waitresses stood in front of the table atwhich Tony was seated. At that time the party was over.All guests had vacated the premises. All the waitresses'work was completed and they were ready to punch out.Fry acted as spokesperson. She told Tony the wait-resseswanted to know whether there was a tip forthem.8 Tony denied there was any tip and that he hadany knowledge of a tip for the waitresses.Marsh said she thought the waitresses deserved a tipbecause they worked hard. Tony retorted that the wait-ressesmight not have worked fast enough to deserve atip.Marsh complained if she knew there would be notip, she might not have worked as fast as she did. Withthat,Fry told the waitresses they should all go home.This ended the incident. The waitresses punched out andleft the premises. None of the waitresses was scheduledto work again at least until the following weekend, 5 or6 days after July 24.On July 26 or 27 Tony decided he (in his words)"wanted to find out why I was asked for the tips."9Tony admitted he instructed the Employer'sassistantmanager,Linda Cenovski (Tony's wife), to telephone allwaitresseswho worked on July 24 and tell them theywould not be scheduled to work again until they spokewith him personally about that evening's confrontation.Linda Cenovski did call each of the waitresses, exceptMarie, for whom Tony'smessagewas left with Jennie.10Tony testified that when waitresses called him heasked why they questioned him while sitting at the tablewith other employees, and that he asked them wny theydid not request him to meet with them elsewhere. Fur-ther,Tony explicitly admitted he asked the waitresseswhich waitress had the idea to come to speak with himabout the tip (Tr. 56). Tony acknowledged the waitressestold him it was Fry's idea.Fry was on vacation during the week Linda Cenovskitelephoned the other waitresses. On Fry's return, shecalledLinda Cenovski to learn when Fry next wasscheduled to work. Linda Cenovski told Fry she wouldhave to talk to Tony before being scheduled again forwork.On August 9 Fry visited the Employer's facility.There, she spoke with Tony. Fry credibly testified Tonytold her that her services no longer were needed becauseof the confrontation." She said he told her he spoke8Derived from Fry'stestimonyTony's versionwas somewhat differ-entHetestified Fry asked him whetherhe had a tipfor thewaitresses or"where the tip was."Fry was candid,precise, forthright,direct, andcomprehensiveTony's testimonyof this conversation was more vagueand generalized I attribute that condition to the factTonyisforeign-born and notparticularlyfluent in the American languageThus, for pre-cision andaccuracy, I adopt Fry'saccountswhereverconflicts exist be-tween herand Tonywhen testifying on the same subject matter.9Tonyalso testified he made this decision because he believed thewaitresses were accusing him of receiving,and withholding,tipsHis sub-jective state of mind is irrelevant.10 Thesubstanceof Linda Cenovski's telephone conversations with thealleged discriminatees appears mfrs.i INeither Fry nor Tonyclaimed any other reason for the terminationwas givenher on August9.However,at the hearing,the Employer'scounsel first claimed theJuly 24confrontation was only part of the basisfor terminationThus, Tony,during testimony as an Employer witness,claimed he had problemswith Fryfollowing orders and had told her inthe past he was dissatisfied with her work.During his cross-examination,Tony firstwas unableto provideprecise examples of such incidents. Fi-259with each waitress who told him it was she who instigat-ed the July 24 confrontation. Tony admitted he dis-charged Fry because he believed she caused the confron-tation.Fry further testified she denied doing so by explainingto Tony that Djurc told her to check with Tonybecausehe had received a tip. She further explained to Tony thatthe waitresses had asked her if she would go with themto ask for the tip. According to Fry, Tony respondedthat he fired all the old waitresses but not the new onesbecause they did not know better. Fry claimed that sheapologized, said she needed her job, and asked if therewas anything she could do. Tony replied in the negative.Their August 9 conference then ended. Fry picked upher last paycheck and left.Linda Cenovski telephoned each of the alleged discri-minatees about July 28. The substance of their conversa-tions and results follows:(a)With Martha E. WolfWolf was scheduled to work on July 29. Ms.Cenovski asked why Wolf asked Tony for a tip.Wolf responded because Djurchad made statementsabout a tip. Ms. Cenovski asked Wolf to describethe statements.Wolf told her that Djurc asked ifthe waitresses had received a tip and they "better"ask Tony about it.Ms. Cenovski told Wolf that Tony believed thewaitresses wanted a personal tip from him; and thatTony was really "p-d" about it. Ms. Cenovski saidthat Tony told her to take Wolf off the scheduleand if she wanted to workagain,Wolf would haveto talk to Tony to get her job back. Wolf testifiedshe did not speak with Tony after her telephoneconversation with Ms. Cenovski.(b)With Sandra MarshMs. Cenovski asked Marsh what happened theevening of the wedding. Marshsaidthe waitressesheard they received a tip and decided to ask Tonyabout it.Ms. Cenovski asked "Why did you allgang up on Tony?" Marshsaiditwas because Frysaid she did not want to goalone and suggested thewaitresses approach Tony in a group. Then, Ms.Cenovski told Marsh that Tony instructed her tocall the waitresses and tell them not to come towork unless they talked with Tony first.Marsh did not work the weekend of July 20-31.The following Thursday, Marsh called Tony. Sheasked whether she would be scheduled to work thefollowing week. Tony said, "If I feel like it."Marshsaidshe needed an answer because if she would notwork she would have to look for another job. Tonysuggested Marsh do so.Marsh insistedshe liked thenally,Tony only guessedone incidentoccurredin June 1983.Even as-suming Fry was derelict as claimed,Fry crediblydenied Tony everwarned her thather job was in jeopardybecause of the alleged June inci-dent Thoughasked todo so, Tony coulddescribe noother specific ex-ampleof Fry's asserted poor performance.The Employerpresented chefJohn Zipaywho claimedhe told Tony that Zipay had problems with Fryorganizing banquet rooms for functions.Zipay's testimony has little pro-bative valuebecause(1) it is generalized,and (2) Tony was not asked tocorroborateZipay, nor did hedo so voluntarily. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork with the Employer. She protested she be-lieved she did nothing wrong. Tony asked why thewaitresses ganged up on him.Marsh responded theyheard a tip was left for them; that Fry did not wantto go alone;and repeated she believed she had notdone anything wrong. Tony relented, and said shecould return to work.In toto,Marsh missed twoweekendsof work.(c)With Jennie GjeldumJenniehad been scheduled to work on July 29.Ms. Cenovski telephoned her on July 28, and askedwhat happened on July 24. Jennie responded thatshe heard Djurc say he had a tip; that the waitressesthen asked Tony about it and he became upset withthe older waitresses.Ms. Cenovski told Jennie thatshe was not to come to work unless she wanted tospeak with Tony first. Ms. Cenovski told Jennie torelay thatmessage to Marie.Jennie saidshe did notwant to speak with Tony because she did not wantto upset him. She said she did nothing wrong, andacquiesced in the directive not to come to work.Jennie conveyed Ms. Cenovski'smessage to Marie.(d)Marie GjeldumAs indicated above, Ms. Cenovski did not speakwith Marie.Instead,she left a message with Jennie.Marie had been scheduled to work on July 29.After receiving Ms. Cenovski's telephonemessage,Marie did not work on July 29. However, Marie re-turned to the Employer's facility for her check onAugust 1. She intended to speak to Tony. Mariewas informedTonywas then on vacation.As indicated, Marsh was returned to work after miss-ing two weekends of work. Thus, she became employedagain by the Employer about August 12, 1983. Jenniewas returned to work on February 15 and Marie on Feb-ruary 13, 1984.12B. Analysis1.The suspensions and dischargeThe General Counsel contends the suspensions of allthe waitresses,and the dischargeof Frywere in retalia-tion for their having engaged in concerted protected ac-tivity.The Employer does not seriously contest the concert-ed nature of the July 24 confrontation. However, theEmployer asserts the confrontation was unprotected be-cause tips do not comprise "terms and conditions of em-ployment";and that no prima facie case has been estab-lished because(1) there is no evidence the Employer hadknowledge of protected activities, and (2) there is no evi-dence of animus against such activities.Resolution of the issues is governedby theBoard'srecent decision inMeyers Industries,268NLRB 493(1984).13 There, the Board declared the inquiry in cases12During off-the-record discussions, it was learned that Wolf receivedan offer of reinstatement some time in mid-January 198418 The Employer's brief treats the instant case as if it were one involv-ingdocriminatoryactivity.Elaboration on this pout is contained in thedecision's text belowsuch as presented herein is "first, whether the activity isconcerted, and only then, whether it is protected" 268NLRB at 496. The elements of a violation, underMeyers,are (1) employer knowledge of the concerted characterof the employees' activity, (2) that such activity was pro-tected, and (3) that the employer was motivated by theprotected concerted activity in taking adverse personnelaction against employees. On the entire record, I con-clude all elements of a prima facie case are present andthat the record reflects a violation of Section8(a)(1), asalleged.(a) The waitresses'actions were concertedInMeyers,the Board announced "to find an employ-ee's activity to be "`concerted,' we shall require that it beengaged in,with, or on the authority of other employees,and not solely by and on behalf of the employee him-self." 268 NLRB at 497.Herein, it is undisputed that the waitresses became agi-tated over the possibility that a tip had been left forthem, discussed the situation among themselves,decidedtomake a group inquiry over that subject, and imple-mented that plan. I conclude these facts, which are un-contested, wholly fulfill the Board's evidentiary require-ment for concluding that the July 24 confrontation was a"concerted" activity.(b) The confrontation was protectedThe thrust of the Employer's claim the tip inquiry wasunprotected is predicated on the infrequent tender oftips.This fact, the Employer argues, removes the subjectmatter of the confrontation from the definitionof "termsand conditions of employment."I conclude the Employer's formulation of the issue ismisconceived.It derives from considerations inappositeherein. The two cases cited by the Employerare materi-ally distinguishable. The issue inO'Donnell's Sea Grill,55NLRB 828 (1944), was whether tips, on the facts of thatcase,were properly an element of a backpay award. Itwas held that evidence showing tips were not regularlyprovided rendered it speculative to calculate them in abackpay computation.NLRB v. Wonder State Mfg. Co.,344 F.2d 210 (8th Cir. 1965), involved an issue vastly dif-ferent from the case at bar.Wonder Stateinvolved a re-fusal-to-bargain allegation.In relevant part, the issue waswhether Christmas bonuses were such emoluments ofemployment to make them subject to collective bargain-ing. In that context,it is necessary to determine whethera benefit is a "term or condition of employment."Herein,the critical question is whether the matterraised is of common interest and concern to the employ-ees and whether it was raised with the Employer for themutual aid and protection of all the waitresses.FairmontHotel Co.,230 NLRB 874, 878 (1977). It simply is notnecessary, for the inquiry over the tips to be protected,that tips are "wages."SeeNLRB v. Peter Cailler KohlerSwissChocolateCo.,130 F.2d 503, 505-506 (2d Cir.1942), in which employee support of a work stoppage atanother company was found protected;General ElectricCo., 169 NLRB 1101, 1103-1104 (1968), enfd.per curiam411 F.2d 750 (9th Cir. 1969), in which a collection of CLUB MONTE CARLO CORP.contributions for another company's agricultural workers(not even within the statutory definition of employees)was held protected; andServiceEmployees Local 6,188NLRB 957, 959 (1971), in which employee demonstra-tions inprotest of discriminatory hiring practices of an-other employer were found protected.Iconclude the waitresses' July 24 discussions clearlyevince their mutual concern over a matter patently relat-ed to their employment conditions. Their decision tomake inquiry of their employer over their concernsshows the purpose of the confrontation was to promotetheirmutual aid and protection. The record as a wholemakes it reasonable to find, as I do, that the waitresseswere mutually seeking to secure for themselves whatthey perceived as full compensation for their servicesconnected with their employment with the instant Em-ployer. Their inquiry of Tony was a direct consequenceof their employment situation. On the foregoing, I findthewaitresseswere engaged in a protected activitywithin the meaning of the Act when they confrontedTony about a tip.The Employersuggests, in its brief, that however pro-tected the waitresses' conduct may have been, that pro-tectionwas lost because their conduct constituted "un-warranted" and "hostile" intrusions on the Employer.This claim apparently rests on the fact that the waitresseshad interrupted Tony's discussion with the chefs and bar-tenders with whom he was seated. This claim must berejected.The reasonableness of the method of engagingin otherwise protected activity does not detract from itsprotected character.NLRB v. Washington Aluminum Co.,370 U.S. 9, 16-17 (1962);NLRB v. Solo Cup Co., 237F.2d 521, 526 (8th Cir. 1956);PlastiliteCorp.,153 NLRB180, 183-185 (1965), affd. in pertinent part 375 F.2d 343,349-350 (8th Cir. 1967). In any event, the evidencebefore me shows (1) all waitresses' work had been com-pleted before they questioned Tony about the tip; (2) allwaitresseswere ready to go home; (3) they had noknowledge of the contents or substance of the conversa-tion amongTony and those seated with him; and (4) noabusive, hostile, obscene, or profane remarks were madeby any waitress to Tony. Thus, there is no probative evi-dence that the confrontation interfered with the Employ-er'swork or productivity or that any waitress engaged inconduct which would tend to remove the Act's protec-tion. SeeFall River Savings Bank,247 NLRB 631, 633 fn.3 (1980);Hamlet Steak House,197 NLRB 632 (1972).The Employer's brief also asserts the waitresses "burstin on a private meeting and before other employees."This is urged to be such a "sharp, public [and] disparag-ing attack" on the Employer as warrants removal of theAct's protection from the waitresses' conduct. I disagree.Even if the record were to demonstrate (which it doesnot) that the interruption of Tony's conversation oc-curred at an inconvenient time, when he was busy, orduringworking time, the obvious brevity of the confron-tation and the contents of the waitresses' conversationwith Tony are not enough to negate the protected natureof the confrontation.ABC Concrete Co.,233 NLRB 1298,1304 fn. 6 (1977), enfd. 619 F.2d 620 (4th Cir. 1980).261(c) Employer knowledgeThe Employer correctly contends that a finding ofviolation herein requires a showing that the Employerwas aware of the employees' concerted activity. TheEmployer citingWright Line, 251NLRB 1083 (1980),enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S.989 (1982),argues"no proof has been offered showingthat the (instant) employer . . . had any prior knowledgeof the employees' concerted activity."Once again, the Employer has misapplied the deci-sionalauthority.Wright Lineinvolved alleged discrimina-tion under Section 8(a)(3) of the Act. The requirement ofemployer knowledge in that context is the predicate forapplication of evidence of discriminatory motivation. In8(a)(3) cases there is customarily a background of em-ployeeunionactivity. Such activity normally is not asspontaneous as that which attends theconcertedactivityinvolvedin 8(a)(1)disciplinecases.Thus, in 8(a)(3)-WrightLine-situations, the quantum of proof of employ-er knowledge of the protected employee activity isgreater than necessaryin 8(a)(1) disciplinecases.A viola-tion of Section 8(a)(1) does not depend on discriminatorymotivation. SeeTextileWorkers v. DarlingtonMfg. Co.,380 U.S. 263, 268-269 (1965).In this case, the waitresses' confrontation was made di-rectly with Tony who ultimately ordered, or personallyimposed, the suspensions and discharge. No intermediarywas involved. I conclude these factors, coupled withTony's instructions to Linda Cenovski to call each andevery waitress who confronted him on July 24, clearlydemonstrate his completeawarenessof the concertedcharacter of the waitresses' activity. Accordingly, I findthe record contains the requisite employer knowledge tosustain the allegations that the suspensions and dischargewere in violation of Section 8(a)(1). (SeeSpartan Plastics,269 NLRB 546 fn. 3 (1984), in which the Board tooknote of circumstances which demonstrated an employer'sperception of employee activity as concerted.)(d) The Employer's motivationAs noted, the final element of a prima facie case,underMeyers,is a finding that the adverse personnel ac-tionswere motivated by the concerted and protectedemployee activity.(1) The suspensionsOnce again relying onWright Line,theEmployerargues "no admissible evidence has been tendered indi-cating that the employer had the requisite animus towardprotected activities of any kind." I conclude the Employ-er utilizes a standard not applicable to alleged8(a)(1) sus-pensions and discharges. As previously observed, disposi-tion of theinstant caseis governed byMeyers.Althoughit is true, that the Board inMeyerscitedWright Line,thatreference was not addressed to the amount or nature ofproof of unlawful motivation. Rather, theWright Linereference was merely set forth by the Board, inMeyers,to emphasize it is the General Counsel who bears theburden of proving that the adverse action was motivatedby the employees' protected concerted activity. Specifi- 262DECISIONSOF NATIONALLABOR RELATIONS BOARDcally, the General Counselmust make a showing suffi-cientto supporta conclusionthat the protected conductwas a motivating factor inthe employer'sdecision tosuspend or discharge.NeitherMeyersnorWright Linespecifies'intentto interfere with Section 7 rights is a nec-essary element of such motivation.-1conclude the General Counsel has satisfied herburden underMeyersandWright Line.The evidenceclearly showsFry's dischargeand the failure to scheduleWolf, Marsh,Jennie, and Marie weredirectly connectedto the July24 confrontation.The evidenceclearly showsthat Tonydecided none of the waitresseswho workedon July 24 would bepermittedto workagain unless theyspoke to him concerning the incident.Tonyexpressly ad,mitted he decided to uncoverwhy and how the confron-tation occurred and instructedhiswife toadvise thewaitressesthey could not workagain untilthey compliedwith his instructions.Linda Cenovskiadmitted she im-plementedTony's directive by phoningthe waitresses onJuly 28.I conclude that action was tantamount to a sus-pension fromworkopportunities.The content of theconversations between bothTony and Linda Cenovskiand each waitress further supportsthe conclusion, whichImake, thatthe July24 confrontation was a, ifnotthe,motivating factor in the suspensions.In each such con-versation,each waitress was told the failure to schedulefuture work was contingent on each speakingwith Tonyaboutthe July 24incident.No morepointed evidence isnecessary to demonstrate the suspensions were attributa-ble to the protectedconcerted activity.In its brief, the Employercontends(as far as I can as-certain,for the firsttime)that the employees were disci-plined"for theirfailure to meetwith . . . [Tony] . . . ashe requested."Thisis totally unconvincing. First, thequoted statement represents a shiftingof theEmployer'sreasonsfor theadverse personnel actions.Such shiftingof reasons tend to diminishthe validityof the assertedbasis for discipline.StateCounty Employees AFSCME,250 NLRB880, 886 fn.38 (1980);Georgia RugMill,131NLRB 1304, 1305-1307 (1961).Moreover, the record reflects thedecision to suspend,and thesuspensions,precededthe time when either Tonyor Linda Cenovski possibly could have known whetherany waitresswould comply withthe request to speakwith Tonyabout theJuly 24incident.In this scenario, itis illogical thatthe Employer could havebeen at all mo-tivated bythe waitresses'failure tocomply with Tony'srequest.On all the foregoing,I fmd the GeneralCounsel hassustained her burdenof provingthat the suspensionswere motivatedby the concerted protected activity ofJuly 24.(2) ThedischargeThe illegalityof Fry'sdischarge is literally admitted.Tony explicitly testifiedhe told Fryher services were nolonger needed because of the confrontation.He furtheradmitted he learned Fry instigated the incident.No otherreason was given her on that date. In this posture, theEmployer's assertion which,as previously noted, was ad-vanced at the hearing for the first time,that the Employ-er had experienced problems with Fry's work perform-ance, is another example ofthe fluidityof its defense.This condition sorelydiminishesthe probityof the Em-ployer's cause.Accordingly, I findthat the GeneralCounsel has sustainedher burden of proving Fry's dis-charge was motivatedby her concerted protectedactivi-ties of July 24.I havefound the Employer's asserted defenses unper-suasive.Moreover,the recordcontains no probative orcredible evidenceto support any of thereasons assignedto thesuspensions and discharge.Thus,I conclude thatno evidentiary basis existsto fmdthe discipline wouldhavebeen imposed absent the waitresses' concerted pro-tected activity.14On the foregoing,I fmd that eachwaitress was effec-tively suspended aboutJuly 26 whenTony issued his in-structions to his wifenot to schedulethem until they metwith him anddischargedFry on August9, all in viola-tion of Section8(a)(l) of the Act.2.The interrogationIn addition to alleging that the suspensions and dis-charge violated Section 8(a)(1), the complaint (in par. 11)also allegesthat Tony and Linda Cenovski coercively in-terrogated employees regarding their concerted protect-ed activities.15No extensive discussion or analysis is necessary to con-clude that the Employer engaged in the interrogation, asalleged.The relevantuncontested evidence shows that:(a)On and after July 28, Tony spoke with wait-resses who called,or saw,him pursuant to Ms. Cen-ovski's instructions.Tony admitted he asked eachwhy the waitresses questioned him about the tip.Specifically,he admitted he asked the waitresseswhich of them conceived the idea of speaking withhim about the tip.(b)On July 28,Ms. Cenovski questioned eachwaitress she called about the reason the waitressesconfronted Tony about a tip.(c)On the following Thursday, August 4, TonyaskedMarshwhy thewaitresses had confrontedhim.(d) On August 9, Tony questioned Fry regardingher participation in theJuly 24incident and toldher otherwaitresseshad identifiedher as the insti-gator of that event.Ihave already found that the July 24 confrontationconstituted the waitresses'exercise of concerted protect-ed activity.Tony admitted that the purpose of the ques-tioning by him and Linda Cenovski was to determinewho and what caused the confrontation.InMedical & Surgical Clinic, 241NLRB 1160, 1162-1164 (1979),the Board left undisputed the findings of itsadministrative law judge that interrogation designed to"find out what's going on" regarding concerted protect-ed activity comprised an 8(a)(1) violation.InDonald E14 The Supreme Court approved this burden (which is on the employ-er)inNLRB Y. Transportation ManagementCorp., 462 U.S393(1983).15 The General Counsel's brief contains argument relative to these alle-gations, but the Employer's brief does not address this subject matter. CLUB MONTE CARLO CORP.Hernly, Inc.,240 NLRB 840, 841 (1979), the Board foundthat questioning employees, by phone, about what theyknew of unfair labor practice charges which had beenfiled against the employer and whether a particular em-ployee was personally responsible for filing them violat-ed Section 8(a)(1). InHernly,the Board observed, re-garding the interrogation:... interference,restraint and coercion under Sec-tion 8(aXl) . . . does not turn on the employer'smotive or on whether the coercion succeeded orfailed.The test is whether the employerengaged inconduct which, it may reasonably be said, tends tointerferewith the free exercise of employee rightsunder the Act.In the instant circumstances,I conclude the interroga-tion by Tony and Linda Cenovskimeets these standards.The admitted purpose of the interrogation was to uncov-erwhat was"going on" regarding the waitresses' pro-tected conduct.Implicit in the substance of the question-ing was a requestfor the waitresses to betray the identityof the leaders of the protected activity. Such a requestclearly tends to interfere with and restrain the exercise ofSection 7 rights. Moreover, the overall tenor of the ques-tionswhich elicited anexplanation of the underpinningsof the protected activityreasonably tends to generally in-hibit the free exercise of the employees' statutory rights.It is virtually inescapable that when employees know, orbelieve, their protected activitieswill be subjected toscrutiny of the type present in the instant case, their free-dom to pursue their Section 7 rights is seriously imped-ed.On the foregoing, I find that the Employer unlawfullyinterrogated employees,as alleged in paragraph 11 of thecomplaint.CONCLUSIONS OF LAW 161.The Employer is an employerengaged in commercewithinthe meaningof Section 2(2), (6), and (7) of theAct.2.By suspending BeverlyRoseFry, Martha ElizabethWolf,MarieGjeldum, JennieGjeldum,and SandraMarsh about July 26, 1983,for engagingin protectedconcerted activities, theEmployer violated Section8(a)(l) of the Act.3.By discharging BeverlyRoseFry on August 9,1983,for engagingin protected concerted activities, theEmployer violated Section 8(a)(1) of the Act.4.By interrogatingemployees, on and after July 28,1983, about their protected concertedactivities, the Em-ployer violated Section 8(aXl) of the Act.5.The foregoingunfair labor practicesaffect com-mercewithin themeaningof Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Employer has engaged in cer-tain unfair labor practices, it shall be ordered to cease16 In view of my Conclusions of Law, the Employer'smotion to dis-miss complaintsis denied263and desist therefrom and to take certain affirmativeaction designed to effectuate the policiesof the Act.To remedythe suspensions and discharge found un-lawful herein,I finditnecessary to order the Employerto offerBeverly Rose Fry,Jennie Gjeldum,Marie Gjel-dum, Sandra Marsh,and Martha Elizabeth Wolf immedi-ate and full reinstatement to their former positions of em-ployment or,if those positions no longer exist,to sub-stantially equivalent positions without prejudice to theirseniorityor other rightsand privileges;"and make eachof them whole for anyloss of earnings she suffered as aresultof the Employer's unlawful actions.Loss of earn-ings shallbe computedas prescribedinF.W.WoolworthCo., 90 NLRB 289 (1950),plus interest computed in themanner and amount prescribed inIsisPlumbingCo.,138NLRB 716 (1962), andFlorida Steel Corp.,231NLRB651 (1977).Also, the Employer shall be orderedto expunge fromits records any reference to thesuspensionsof any of thewaitressesinvolved herein and to Fry'sdischarge, andshall inform eachof thosewaitresses,inwriting, thatsuch referenceshavebeen expunged and that the con-duct found unlawful herein will not be usedas a basis forfurther personnel actions concerningany of them.Ster-ling Sugars,261 NLRB 472 (1982).Inasmuch as therecordcontains no evidence of a pro-clivity to violate the Act,I conclude it is not necessarythat the Ordercontain broadproscriptivelanguage. SeeHickmott Foods,242 NLRB 1357 (1979).However, theEmployer shall be orderedto refrain from,in any like orrelated manner,interferingwith,restraining,or coercingits employeesin theexercise of their Section7 rights.On these findings of factand conclusions of law andon the entire record,I issue the following recommend-edtsORDERThe Respondent, Club Monte Carlo Corporation,Utica,Michigan, its officers,agents, successors, and as-signs, shall1.Cease and desist from(a) Interrogating employees about their protected con-certed activities.(b) Suspending or discharging any of its employees forengagingin protected concerted activities.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following afffirmative action necessary toeffectuate the policies of the Act.17As previously reported,itappears each of the waitresses involvedherein has already been offered reinstatement. Nonetheless, the require-ment that the Employer offer them reinstatement is deemed a necessarypart of my Orderto preservethe possibilitythat the bona fides of theoffers already made might have to be litigated in supplemental backpayproceedings. SeeBakerMfg. Co.,269 NLRB 794 fn.2 (1984).18 If no exceptions are filed asprovidedby Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer Beverly Rose Fry, Jennie Gjeldum, MarieGjeldum,Sandra Marsh,and Martha Elizabeth Wolf im-mediate and full reinstatementto their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or otherrights and privileges;and make each of them whole,withinterest computed in accordancewith theformulaset forth above in the remedy section of the decision, forany loss of earnings she may have suffered as a result ofher suspension or discharge(as the case may be)in Julyand August 1983.(b)Preserve and, on request,make available to theBoard or its agents for examinationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyzethe amountof backpay due under theterms of this Order.(c)Remove from its files any reference to the suspen-sions and discharge found unlawful herein,and notifyeach of the individuals so suspended and discharged, inwriting, that this has been done and that evidence of theunlawful conduct will not be used as a basis for futurepersonnel actions againstany of thoseindividuals.(d)Post at its facility located at 50265 Van Dyke,Utica,Michigan, copies of the attached notice marked"Appendix."19 Copies of the notice, on forms providedby the Regional Director for Region 7, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted.Reasonable steps shall betaken by the Respondentto ensurethat the notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.19 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelationsBoard has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT question employees about their exerciseof any protected concerted activities.WE WILL NOT suspend or discharge any of our em-ployees because they engage in protected concerted ac-tivities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofany of the rights set forth at the top of this notice.WE WILL offer Beverly Rose Fry, Jennie Gjeldum,MarieGjeldum, Sandra Marsh and Martha ElizabethWolf immediate and full reinstatement to their formerjobs or, if those jobs no longer exists, to substantiallyequivalent jobs, without prejudice to their seniority orother rights or privileges previously enjoyed; and WEWILL make each of them whole, with interest, for anyloss of earnings they may have suffered as a result oftheir suspensions in July 1983 or discharge in August1983.WE WILL physically remove from our files any refer-ence to thesuspensionsand discharge of the individualsnamed above, and WE WILL notify each of them in writ-ing that this has been done and that evidence of that un-lawful conduct will not be used as a basis for future per-sonnel actions against any of them.CLUB MONTE CARLO CORPORATION